Case 1:19-cv-22577-RNS Document 42 Entered on FLSD Docket 10/21/2019 Page 1 of 6



                                United States District Court
                                          for the
                                Southern District of Florida

      In re:                                   )
                                               )
                                                 No. 19-22577-CV-Scola
      Marcelo Meirelles De Carvalho            )
                                                 Criminal Contempt Proceeding
      USM 20030-104                            )

                            Amended Order on Competency1
         This matter was before the Court for a hearing on September 26, 2019.
  The Court and parties received and reviewed a Forensic Evaluation Report
  prepared by Dr. Carmen Rodriguez in which Dr. Rodriguez opined that Marcelo
  Meirelles De Carvalho is not competent to proceed to trial. Upon the stipulation
  of the parties, the Court accepts Dr. Carmen Rodriguez’s Forensic Evaluation in
  lieu of live testimony and hereby finds Mr. De Carvalho is presently suffering
  from a mental disease or defect rendering him mentally incompetent to the extent
  that he is unable to understand the nature and consequences of the proceedings
  against him or to assist properly in his defense; thus, he is not competent to
  stand trial.
         Accordingly, the Court orders Mr. De Carvalho to be committed to the
  custody of the Attorney General, who shall hospitalize the defendant:
         (1) for treatment in a suitable facility for such a reasonable period of time,
              not to exceed four months, as is necessary to determine whether there
              is a substantial probability that in the foreseeable future he will attain
              the capacity to permit the trial to proceed, and
         (2) for an additional reasonable period of time until—
                 (A) his mental condition is so improved that trial may proceed, if the
                     court finds that there is a substantial probability that within
                     such additional period of time he will attain the capacity to
                     permit the proceedings to go forward; or
                 (B) the pending charges against him are disposed of according to
                     law;
                 whichever is earlier.


  1
   On October 4, 2019, the Court received an email communication from Sharvette Edwards,
  Criminal Program Specialist with the U.S. Marshals Service, to inform the Court that presently
  there is a waiting list for available beds at Butner FMC. Due to the shortage of beds, the
  earliest that Mr. De Carvalho will be transported from FDC Miami to Butner FMC is the week of
  January 3, 2020. Based on the foregoing, the Court issues this amended order with new
  status date and report deadline.
Case 1:19-cv-22577-RNS Document 42 Entered on FLSD Docket 10/21/2019 Page 2 of 6



        If, at the end of the time period specified, it is determined that the
  defendant’s mental condition has not so improved as to permit the proceedings
  to go forward, the defendant is subject to the provisions of sections 4246 and
  4248. 18 U.S.C. § 4241(d).
        The Attorney General/Bureau of Prisons shall file a report with the Court
  on the status of Mr. De Carvalho’s competency no later than April 24, 2020.
         The Court recommends that if Mr. De Carvalho is going to be transferred
  to a different facility from FDC-Miami, the transfer be effectuated immediately.
        A status hearing is set before this Court at 8:30 a.m. on Friday, February
  7, 2020. In order to assist the Court, it is hereby ordered that the treating
  physician of Mr. De Carvalho appear by telephone to provide an update of the
  treatment of Mr. De Carvalho. The treating physician may call the Court at 305-
  523-5140.
        Done and Ordered in Chambers at Miami, Florida, on October 21, 2019.

                                              ______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge



        cc:   AUSA Daniel Cervantes
              AUSA Ignacio J. Vazquez, Jr.
              Michael Caruso, FPD
              Abigail E. Becker, AFPD
              U.S. Marshals Service (Miami)
                                                                       Page3 1ofof64
Case 1:19-cv-22577-RNS Document 42 Entered on FLSD Docket 10/21/2019 Page

                     -a.
 (...,, y, nt
            RE:  MarceloCarvalho-20030-104/case:19-22577-5C01.A
                       .

              jw aytjs, sharvette(USM S)
                 .
 :
 !
 '     ,
       :
 j)W. .lL
        yt) yo;           .
    '
        .
        '.
             X)l Jacob HasbunF f1Sd.USCOt1RS.gOV
                 10/047201902:27PM
                              HideDetails
                              From:''Edwards,Sharvette(USM SI''<shaNele.Edwardsz@usdoj.gov>
                              To:''Jacob Hasbun@ flsd.uscourts.gov'''Uacob Hasbun@ flsd.uscourts.gov>
                              History:T12smessagehasbeenforwarded. -
H iJacob,

No goodnews,he willnow arriveBUTNER theweek of1/3/2020.A week afterthe date Ioriginally
wastold thathe would bethere.


Thanks,

S
Crim inalProgram Specialist
US M arshalService
SouthernDistrictofFlorida/MiamiOffice
400 N . M iam iAvenue,6th Fjoor
M iam i,Florida 33128
Ofc:786-433-6604
Fax:305-536-4636

                 %             *

                     ,'            @
                                       #


    *                              è
        ..
                 .
                     r.       . #,
                                 .gy
                                   p
             A                 V
             N '*
                w             ë<


From:Edwards,Sharvette(USMS)
Sent:W ednesday,October2,2019 3:42 PM
To:Jacob Hasbun@ flsd.uscourts.gov
Subject:RE:MarceloCarvalho-20030-104/case:19-22577-5C0%
H ello Jacob,

Pertransportation,hearrivesin BUH thatweekof12/23/2019,tentativelyofcourse.

Thanks,




llet///c:r sers/lacobH asbui AppD atiLocal/Tem p/l/notesgsE l7c/-websggg.htm                            10/21/2019
                                                                           Page42ofof64
    Case 1:19-cv-22577-RNS Document 42 Entered on FLSD Docket 10/21/2019 Page


Crim inalProgram Specialist
US M arshalService
SouthernDistrictofFlorida/MiamiOffice
400 N . M iam iAvenue,6th Fjoor
M iam i,Florida 33128
Ofc:786-433-6604
Fax:305-536-4636
'




             .       .       @
    * .          '               *
            .E
             .           .

      .                      .
                         (E
          #Wâ@%*v




From :Jacob- Hasbun@fl
                     sd.uscourts.gov (mailto:lacob-Hasbun@flsd.uscourts.gov)
Sent:W ednesday,October2,2019 2:40 PM
To:Edwards,Sharvette(USMS)<sEdwards@usms.doj.govl
Subject:Re:MarceloCarvalho -20030-104/case:19-22577-5C0%
Sharvette:

JudgeScolareviewedyouremail.Hesaidheisinclinediograntan extension oftimebutit
does notm ake sense to issue an am ended orderw ith new deadlinesand dates
untilw e know w hen M r.D e Carvalho is atB utner,N C . D o you have any idea w hen he is
scheduled to departFD C M iam iand arrive atBunter?
Jacob M.Hasbun
Courtroom Deputyto the Honorable Robed N.Scola,Jr.
United States Distri
                   ctCourt
400 Nodh MiamiAvenue-Coudroom 12-3 (12thfloor)
MiamtFl orida 33128
305.523.5145(direct)or5140(main)
305.523.5149 fax
jacob hasbun@ flsd.uscourts.gov



From: ''
       Edwards,Sharvette(USMSI''<shaaette.Edwardsz@usdoj.   gov>
To2 'Jacob Hasbuno flsd.uscourts.
                                qov''<lacob Hasbun@ flsd.uscouds.gov>
Date:        10/01/201905:03 PM
Stlbject:        Marcel
                      o Carvalho-20030-104/case:19-22577-5C01
                                                            -A



    ûle:///c:r sers/lacobH asbui AppD atiLoeal/Tem p/l/notesgsE l7c/-websggg.htm   l0/21/2019
                                                                       Page
Case 1:19-cv-22577-RNS Document 42 Entered on FLSD Docket 10/21/2019 Page 5 3ofof
                                                                                64




Hello Jacob,

Pertransportation.

A requested extension date of 12/27/2019 is necessary because:A bed availability
date has been provided for the m edicalfacility that is beyond the current deadline
date.The Medicalfacility where this inmate is designated (BUTNER FMC)has a
w ait Iist for available beds. Beds waits are currently over 30 days at severalBO P
M edicalfacilities due to nationalm anning and facility capacity issues, and due to
the types of studies that each facility can perform .Can you please Iet the Judge
know that he willnot m ake the dead Iine of 11/8/2019 because he w illnothave
gone to the facility to be treated yet? Please advise.

Thanks,

S
Crim inalProgram Specialist
US M arshalService
SouthernDistrictofFlorida/MiamiOffice
400 N . M iam iAvenue,6th Fjoor
M iam i,Florida 33128
Ofc:786-433-6604
Fax:305-536-4636

                    #
              ..              *
 *                                #
         $. ..E    . .;.:;.
     *                    *

            Wasl >




Ele:///cTr sers/lacobHasbui AppDatiLoeal/Temp/l/notesgsEl7c/-websggg.htm    10/21/2019
                                                                        Page64ofof64
 Case 1:19-cv-22577-RNS Document 42 Entered on FLSD Docket 10/21/2019 Page




--   -
         Messagefrom ''WorkcenterMFp@ usdoj.gov''<W orkcenterMFp@ usdoj.gov>onTue,1Oct201921:00:24
+0000 ----
            To:''Edwards,Sharvette(USMSI''<sEdwards@usms.doj.gov>
     Subject:Scalmedfrom aXeroxMultifundionPrinter


                                                     sent to you using a Xerox multifunction

Attachment File Type :             Multi-page

Multifunction Printer Location : USMS-C-FLS15642
Device Name: OSMS-C-FLS45612




GleT///c :r sers/laeobH asbui A ppD atiLocal/Tem p/l/notesgsE l7c/-w ebsggg.htm           10/21/2019
